Motion to amend remittitur granted. Return of remittitur requested and when returned it will be amended to read as follows: "Order affirmed, with costs. This affirmance is without prejudice to any application by petitioner to the Industrial Commissioner for a new determination upon proof of a change in the prevailing *Page 714 
rate of wages for bricklayers in the Town of Poughkeepsie from the rate of $13.20 per day determined in said order to be the prevailing rate of wages of bricklayers." (See 261 N.Y. 634.)